IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  December 26, 2007
                                     No. 07-20137
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk

UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee
v.
LOT 6 BLOCK 4 LAKEWOOD OAK ESTATES
SEC. 2 HARRIS COUNTY, TEXAS
                                                                                    Defendant
v.
ALLISON WILEY,
                                                                     Claimant-Appellant


                   Appeal from the United States District Court
                       for the Southern District of Texas
                                 (4:06-CV-1124)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Claimant-Appellant Allison Wiley appeals the rulings of the district

court in her action ancillary to forfeiture proceedings arising from the

criminal conviction of her husband and the ensuing forfeiture of their real

property located at 13711 Cypress Pine Circle, Cypress, Texas (“the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
property”).   Specifically, Wiley contends that the district court erred in

denying her innocent-owner defense under 18 U.S.C. § 983(b) and protection

under the Texas State Homestead Exemption which the district court ruled is

forfeitable pursuant to 21 U.S.C. § 853; as a result of which the court

determined Wiley’s interest in the property to be 8.84% in the eventual sale

proceeds of the property. In her said ancillary proceedings in the district

court, Wiley also asserted that she was a bona fide purchaser without

knowledge in addition to her status as an innocent owner of the property and

her protection from forfeiture under the Texas homestead law.

      Following a careful analysis of Wiley’s and the government’s legal and

factual positions, including details of funds used by Wiley and her husband in

acquiring the property and the allocation between tainted and non-tainted

funds, the district court determined that 17.68% of the purchase price was

paid for with legitimate funds, entitling Wiley to her community half, or an

8.84% interest in the property.   The     court authorized the government to

compel the sale of the property irrespective of Wiley’s homestead claim under

Texas law, concluding that, under the Supremacy Clause, Congress had the

authority —— which it exercised —— to provide for the criminal forfeiture of

property and, in so doing, to craft a federal forfeiture statute that

“trumps...state-created homestead interests.”

      Counsel for the government and Wiley have urged us to dispense with

                                      2
oral argument and to dispose of this matter on the basis of the appellate

briefs and record on appeal.     We have, therefore, carefully reviewed that

record and applied the law as explicated in the briefs of the parties and our

independent research, applying the relevant established standards of review

applicable here, viz., reviewing the district court’s legal conclusions de novo

and its factual determinations for clear error. In this instance, the facts are

largely undisputed, so the outcome of this appeal turns in principal part on

the legal determinations of the district court.

      Our review of the record on appeal, the rulings of the district court, and

the legal arguments of counsel for the respective parties satisfies us that the

district court correctly denied Wiley the protection she sought under the

Texas Homestead Exemption, the innocent-owner defense, and the Bona Fide

Purchaser Doctrine; and that it correctly determined Wiley’s interest in the

property and in the ultimate proceeds of the sale thereof. Although we are

not unmindful of the difficulties and hardships visited on Wiley or

unsympathetic with her plight, we conclude that the law pertinent to the

facts of this case was correctly determined and applied by the district court.

As such, its rulings and judgment are, in all respects,

AFFIRMED.




                                        3